Fourth Court of Appeals
                                San Antonio, Texas
                                       June 9, 2014

                                   No. 04-13-00549-CV

                                    Ernest MUNGIA,
                                        Appellant

                                             v.

                          VIA METROPOLITAN TRANSIT,
                                   Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 380931
                          Honorable Tina Torres, Judge Presiding


                                      ORDER
      Sitting:      Catherine Stone, Chief Justice
                    Sandee Bryan Marion, Justice
                    Rebeca C. Martinez, Justice

     The panel has considered the appellee’s motion for rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court